*772Judgment, Supreme Court, New York County (Gerald Harris, J., at plea; Laura A. Ward, J., at sentence), rendered March 23, 2005, convicting defendant of attempted criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
The court appropriately exercised its discretion by declining to grant defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]). Defendant received multiple opportunities for drug treatment, but repeatedly absconded from or otherwise failed to complete the programs, and was rearrested on three separate occasions. Accordingly, the court properly concluded that defendant was not deserving of further leniency. Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.